       Case 2:18-cv-02340-CM-KGS Document 52 Filed 02/15/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JULIE A. SMITH,                               )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )              Case No. 18-cv-2340-CM-KGS
                                              )
KANSAS PUBLIC EMPLOYEES                       )
RETIREMENT SYSTEM,                            )
                                              )
                       Defendant.             )

                                             ORDER

       This matter comes before the court on the parties’ Joint Motion to Amend Scheduling

Order and Suggestions in Support (ECF No. 50). At the present time, the parties have multiple

pending motions before the undersigned, including Plaintiff’s Motion for Leave to Amend

Complaint (ECF No. 22), Plaintiff’s Motion to Quash Subpoenas (ECF No. 27), and Plaintiff’s

Motion to Quash Subpoena (ECF No. 46). While the court will resolve these issues as quickly as

reasonable, the court recognizes certain deadlines will need to be amended. To better facilitate

case management, the court temporarily suspends the independent medical exam deadline, the

parties’ expert disclosure deadlines, and the mediation deadline. The court will reset these

deadlines once the court issues orders on the plaintiff’s motions to quash subpoenas.

       IT IS SO ORDERED.

       Dated February 15, 2019, at Topeka, Kansas.

                                                             s/ K. Gary Sebelius
                                                             K. Gary Sebelius
                                                             U.S. Magistrate Judge
